In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0580V
                                          UNPUBLISHED


    DANIELLE COOLEY,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: December 13, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner.

Christine Becer, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On May 11, 2020, Danielle Cooley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) as a
result of an influenza (“flu”) vaccination administered on October 10, 2018. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On January 21, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS resulting from a flu vaccine. On December 13, 2021,
Respondent filed a proffer on award of compensation (“Proffer”) indicating Petitioner
should be awarded $107,394.86. Proffer at 2. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $107,394.86 in the form of a check payable to Petitioner. This award
is comprised of: (1) $100,000.00 in pain and suffering and (2) $7,394.86 in past
unreimbursable expenses. Proffer at 2.

      These amounts represent compensation for all damages that would be available
under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
DANIELLE COOLEY,                     )
                                     )
            Petitioner,              )
                                    )   No. 20-580V
      v.                            )   Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.             )
____________________________________)

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On May 11, 2020, Danielle Cooley (“petitioner”), filed a petition seeking compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34, as

amended (“Vaccine Act” or “Act”), for an injury petitioner allegedly sustained as a result of an

influenza (“flu”) vaccination administered on October 10, 2018. See Petition. On January 20,

2021, respondent filed his Vaccine Rule 4(c) report, concluding that petitioner suffered GBS as

defined by the Vaccine Injury Table, within the Table timeframe. See ECF No. 18. On January

21, 2021, Chief Special Master Corcoran issued a ruling on entitlement, finding that petitioner

was entitled to compensation for a GBS Table injury. See ECF No. 19.




1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to address after
the Damages Decision is issued.
II.    Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $100,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses of $7,394.86. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 2: a lump sum payment of $107,394.86, in the form of

a check payable to petitioner.

IV.    Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Danielle Cooley:                     $107,394.86




       2
         Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.
                                                  2
                            Respectfully submitted,

                            BRIAN M. BOYNTON
                            Acting Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            HEATHER L. PEARLMAN
                            Deputy Director
                            Torts Branch, Civil Division

                            DARRYL R. WISHARD
                            Assistant Director
                            Torts Branch, Civil Division

                              s/Christine Mary Becer
                            CHRISTINE MARY BECER
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 616-3665
                            Christine.m.becer@usdoj.gov


Date:   December 13, 2021




                               3